711 S.E.2d 433 (2011)
In the Matter of DISTRICT COURT ADMINISTRATIVE ORDER.
No. 216PA11-1.
Supreme Court of North Carolina.
July 14, 2011.
Jonathan M. David, District Attorney, for David, Jon.
Hon. Jerry A. Jolly, Judge, for Jolly, Jerry A. (Hon.)
Coy E. Brewer, Fayetteville, for Jolly, Jerry A.
The following order has been entered on the motion filed on the 13th of July 2011 by *434 District Attorney for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference, this the 14th of July 2011."